                      Case 20-70506-grs         Doc 9-3 Filed 11/19/20 Entered 11/19/20 14:57:57 Desc
Label Matrix for local noticing                    (p)AMERICAN
                                                      MailingHONDA FINANCE Page 1 of 2
                                                               Matrix                  (p)CAINE & WEINER COMPANY
0643-7                                               P O BOX 168088                                       12005 FORD ROAD 300
Case 20-70506-grs                                    IRVING TX 75016-8088                                 DALLAS TX 75234-7262
Eastern District of Kentucky
Pikeville
Thu Nov 19 13:39:00 EST 2020
CAPITAL ONE                                          CAPITAL ONE/WALMART                                  (p)CASH EXPRESS LLC
1680 CAPITAL ONE DRIVE                               15000 CAPITAL ONE DRIVE                              345 SOUTH JEFFERSON AVENUE SUITE 300
MC LEAN, VA 22102-3407                               RICHMOND, VA 23238-1119                              COOKEVILLE TN 38501-3456



CENTRAL KENTUCKY MANAGEMENT SVCS                     CHRYSLER CAPITAL                                     (p)COMMUNITY TRUST BANK INC
LOCKBOX 951336                                       PO BOX 961275                                        346 NORTH MAYO TRAIL
CLEVELAND, OH 44193-0011                             FORT WORTH, TX 76161-0275                            PIKESVILLE KY 41501-1492



CREDIT ONE BANK, N.A.                                DEPT OF ED/NAVIENT                                   FIRST FINANCIAL CREDIT
P.O. BOX 60500                                       123 JUSTISON STREET, 3RD FLOOR                       404 SOUTH MAYO TRAIL, UNIT 5
CITY OF INDUSTRY, CA 91716-0500                      WILMINGTON, DE 19801-5360                            PIKEVILLE, KY 41501-1676



(p)G L A COLLECTION CO INC                           Henry D Hicks                                        JPMCB CARD
PO BOX 588                                           PO Box 277                                           PO BOX 2917
GREENSBURG IN 47240-0588                             Stanville, KY 41659-0277                             PIKEVILLE, KY 41502-2917



KY CASH ADVANCE                                      L. Craig Kendrick                                    Elizabeth P Layne
96 POWER DRIVE                                       8459 US 42                                           41 King Drive
PIKEVILLE, KY 41501-3311                             Suite F, #311                                        Kite, KY 41828-8828
                                                     Florence, KY 41042-8351


Tyler M Layne                                        NTL RECOVERY AGENCY                                  ONE MAIN FINANCIAL
41 King Drive                                        2491 PAXTON STREET                                   111 JUSTICE WAY, UNIT 115
Kite, KY 41828-8828                                  HARRISBURG, PA 17111-1036                            PIKEVILLE, KY 41501-7950



RESURGENT RECEIVABLES, LLC                           SYNCHRONY BANK                                       SYNCHRONY NETWORKS
55 BEATTIE PL STE 110                                PO BOX 965033                                        140 WEKIVA SPRINGS ROAD
GREENVILLE, SC 29601-5115                            ORLANDO, FL 32896-5033                               LONGWOOD, FL 32779-3604



TRUEACCORD                                           U.S. Trustee                                         US BANK
16011 COLLEGE BLVD, SUITE 130                        100 E Vine St #500                                   131 MAIN ST.
SHAWNEE MISSION, KS 66219-9877                       Lexington, KY 40507-1441                             PIKEVILLE, KY 41501-1147




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).
                   Case 20-70506-grs   Doc 9-3 Filed 11/19/20 Entered 11/19/20 14:57:57 Desc
AMERICAN HONDA FINANCE CORPORATION        CAINE & WEINERMatrix Page 2 of 2
                                             Mailing                         CASH EXPRESS, LLC
NATIONAL BANKRUPTCY CENTER                PO BOX 5010                        345 S. JEFFERSON AVE., STE. 300
P.O. BOX 168088                           WOODLAND HILLS, CA 91365-0000      COOKEVILLE, TN 38501
IRVING, TX 75016-8088


COMMUNITY TRUST BANK                      (d)COMMUNITY TRUST BANK, INC.      GLA COLLECTIONS
PO BOX 2947                               P.O. BOX 2947                      2630 GLEESON LANE
PIKEVILLE, KY 41502-2947                  PIKEVILLE, KY 41502                LOUISVILLE, KY 40299



(d)HONDA FINANCIAL SERVICES               End of Label Matrix
PO BOX 5308                               Mailable recipients    26
ELGIN, IL 60121-5308                      Bypassed recipients     0
                                          Total                  26
